

PROMISSORY NOTE


Principal:  $100,000.00
Fairfax, Virginia
 
Dated: December 27, 2011



FOR VALUE RECEIVED, Horne International, Inc. (the “ Borrower”)  unconditionally
promises to pay to the order of Trevor Foster (the “Lender”), in lawful money of
the United States in immediately available funds free and clear of any set off,
the principal amount of One Hundred Thousand  Dollars ($100,000.00) paid to the
Borrower by Lender, together with interest (calculated on the basis of a 360 day
year and the actual number of days elapsed) from December 27, 2011 to the date
of repayment in full of the loaned amount plus interest.  The loan to the
undersigned shall bear interest at the rate of 7% annum.


Repayment of the principal plus interest shall be due and payable in full not
later than two (2) years from the date of this Promissory Note.  Payment shall
be due as follows:
(i)  Payments shall be made on the last day of the fiscal quarter as defined
herein in equal installments of Twelve Thousand Five Hundred Dollars
($12,500.00) plus accrued interest as described herein.
(ii)           In lieu of cash payments, the Lender shall have the option to
convert the entire principal loan balance to Horne International Inc. common
stock as described in paragraph 3 of the Loan Agreement between Horne
International Inc. and Trevor Foster dated December 27, 2011.  The conversion
price shall be equal to the greater of $.10 per share of Horne International
Inc. Common Stock or thirty percent (30%) below the market price on the date of
conversion.


The Borrower may prepay any part or all of the Loan, including interest, without
penalty or premium at any time.


Transfer of this Note shall be subject to prior delivery by the proposed
transferee to the Borrower of an opinion of counsel that such transfer is in
compliance with all federal and all applicable securities laws. In order to
transfer this Note, the Lender, or its duly authorized attorney, shall surrender
this Note at the office of the Company, accompanied by an assignment duly
executed by the Lender.


Each certificate representing Conversion Shares shall be, stamped or otherwise
imprinted with a legend substantially in the following form:


"The securities represented hereby have not been registered under the Securities
Act of 1933, as amended or applicable state securities laws and may not be
reoffered, sold, transferred, pledged, or otherwise disposed of except pursuant
to (1) registration under such act or laws or (2) an opinion of counsel for the
Company or other counsel reasonably acceptable to the Company to the effect that
such registration is not required."


 
 

--------------------------------------------------------------------------------

 


Loss or Mutilation of Note. Upon receipt by the Borrower of evidence
satisfactory to the Borrower of the loss, theft, destruction or mutilation of
this Note, together with an indemnity reasonably satisfactory to the Borrower,
in the case of loss, theft, or destruction, or the surrender and cancellation of
this Note, in the case of mutilation, the Borrower shall execute and deliver to
the Lender a new Note of like tenor and denomination as this Note.


Holder not Shareholder. This Note does not confer upon the Holder any right to
vote or to consent or to receive notice as a shareholder of Horne International,
Inc., as such, in respect of any matters whatsoever, or any other rights or
liabilities as a shareholder, prior to the conversion hereof.


In the event of default in the payment of any of the installments as herein
provided, time being of the essence, the Payee or holder of this note may
without notice or demand declare the entire principal sum unpaid, immediately
due and payable.


If payment of this note or any portion thereof is not made when due, and any
action is brought to enforce collection, the undersigned agrees to pay all
costs, including reasonable attorney’s fees incurred by Payee or holder in such
action.


THE UNDERSIGNED HEREBY AUTHORIZES ANY ATTORNEY AT LAW TO APPEAR IN ANY COURT OF
RECORD IN THE COMMONWEALTH OF VIRGINIA OR ANY OTHER STATE IN THE UNITED STATES,
ON DEFAULT IN THE PAYMENT OF ANY INSTALLMENT DUE ON THE ABOVE OBLIGATION, AND
WAIVE THE ISSUANCE AND SERVICE OF PROCESS AND CONFESS A JUDGMENT AGAINST THE
UNDERSIGNED IN FAVOR OF THE PAYEE OR HOLDER HEREOF FOR THE AMOUNT OF THE NOTE
TOGETHER WITH COSTS, INCLUDING REASONABLE ATTORNEY’S FEES


This note shall be governed by the laws of the Commonwealth of Virginia.


[Signature on next page]


 
 

--------------------------------------------------------------------------------

 


BORROWER:
     
Signature on File /EAuld-Susott
 
Signature
     
Evan Auld-Susott, CEO
 
Printed Name and Title
     
12/29/2011
 
Date
 

 
 
 

--------------------------------------------------------------------------------

 